Citation Nr: 1142257	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-01 467	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to an earlier effective date for the grant of dependency and indemnity compensation (DIC) based upon service connection for the cause of the Veteran's death as related to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969, to include service in Vietnam.  He died in March 1996.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 RO decision.  


FINDING OF FACT

Dependency and indemnity compensation was granted in a November 2004 RO decision effective on October 16, 2003; the appellant did not disagree with or challenge the effective date of the grant within the specified appeal period.  The effective date of the award was later revised to July 9, 2004, based on a finding of clear and unmistakable error.  Recovery of overpayment was not sought by VA. 
The appellant seeks an earlier effective date as of March 1996 for the award of DIC benefits.


CONCLUSIONS OF LAW

1.   The November 2004 decision awarding DIC benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010)

2.  The claim of entitlement to an earlier effective date for the grant of DIC benefits is dismissed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking DIC benefits  as of March 1996, the month of the Veteran's death.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, with regard to the duty to assist, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his/her claim. 38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2008). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159.

In any event, governing law and regulation provide that the VA has no duty to provide notice or assistance in developing claims when, as a matter of law, entitlement to the benefit claimed cannot be established.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b)(3).  Such are the circumstances present in the portion of the appeal which is resolved herein.

Analysis

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits, or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. §§ 3.1(r), 3.400.  With regard to the effective date assigned for a service-connected death which occurs after the Veteran's separation from service, governing regulation provides that the effective date will be the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise the effective date will be the date of receipt of the claim.  38 C.F.R. § 3.400(c)(2).  

When DIC is granted pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  If a claim is reviewed on the initiative of VA within one year from the effective date of the VA issue, or at the request of a claimant received within one year of that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).

When DIC is granted under the provisions of the Nehmer class action settlement, (Nehmer v. Dept. of Veterans Affairs, No. CV-86-6160 TEH (N.D.Cal.)), the effective date of the award depends upon when the claim for DIC was received by VA, when the VA issued the original denial, and when the statute or regulation establishing a presumption of service connection for a particular herbicide-related disease went into effect.  In this case, the appellant filed for DIC after the regulation establishing the presumption that CLL is caused by herbicide exposure went into effect, and after any of the other dates defined by the governing regulation.  Therefore, the effective date of her DIC award is to be determined in accordance with the provisions of 38 C.F.R. § 3.114 and 3.400.  38 C.F.R. § 3.816(d). 

Historically, the Veteran was diagnosed with chronic lymphocytic leukemia (CLL) in 1985.  Review of his VA medical records reveals that although the initial diagnosis was that of CLL, subsequent tests and studies revealed a more complex disease which was difficult for the Veteran's treating oncologists and the pathologists to identify precisely, as his clinical symptoms and various test results did not fit precisely into one particular disease course.  The primary cancer tumor apparently underwent several transformations over the years, as well.  In an January 1996 hospital summary, his treating physician noted that the Veteran had not "run a course typical for" CLL, and that he was being treated as though he had multiple myeloma, in light of his poorly-distinguished cancer and his clinical symptoms.  The report of the autopsy performed at his death shows at that point he had diffuse small lymphocytic plasmacytoid lymphoma affecting multiple lymph nodes.  

The Veteran filed a claim for service connection for "leukemia" related to Agent Orange exposure in June 1989.  It was adjudicated in 1994, when the RO interpreted the issues on appeal as entitlement to service connection for leukemia and myeloma.  Service connection for leukemia was denied on the basis that the disease had not been incurred during service or within one year of service and no other relationship to service was shown.  (CLL was not added to the list of diseases presumed to have been caused by herbicide exposure until many years later in October 2003.)  Service connection for myeloma was denied on the basis that the Veteran did not have a firm diagnosis of myeloma.  The Veteran did not disagree with or appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Following the Veteran's death in March 1996, the funeral home which handled the funeral arrangements submitted a claim for reimbursement of burial expenses.  Appended to the claim was the Veteran's death certificate, which indicated that the immediate cause of his death was pneumonia, and the underlying cause was lymphoma.  The certificate also reflects that he had died in a VA Medical Center.  Thus, the VA had actual notice of the Veteran's death and the cause of his death as of April 1996, when the death certificate was received at the RO.  

In July 2004, the appellant submitted a formal claim for DIC benefits.  She completed only the portion of the form related to compensation benefits, and thus did not provide any financial information relevant to a claim for death pension benefits.  

In a November 2004 decision, the RO granted DIC based upon service connection for the cause of the Veteran's death, and assigned an effective date of October 2003, reflecting the date that CLL was added to the list of diseases presumed by VA to have been caused by herbicide exposure.  The appellant did not disagree with the effective date assigned and it thus became final one year after she was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The next contact between the VA and the appellant occurred in July 2006, when the VA mailed her a general letter informing her of the provisions of a Court Order in a class action case pertaining specifically to veterans who served in Vietnam and who developed CLL, Nehmer v. Dept. of Veterans Affairs, N.D.Cal., June 19, 2006 (No. C-86-6160 TEH).  The letter informed her that she could, if she wished, file a claim for retroactive compensation benefits for her husband's disease.  She responded later the same month by indicating that she did wish to file such a claim.  In January 2007, the appellant's representative filed a claim for retroactive benefits related to the Veteran's CLL and also for DIC effective in March 1996, when the Veteran died.

The RO acted promptly upon the claim and issued a decision in April 2007 granting service connection for CLL for the purpose of retroactive benefits; effective from June 1989, when the Veteran's original claim for service connection was received by VA, until March 1996, the date of his death.  In the same decision, the RO also found that the October 2003 effective date of the grant of DIC to the appellant had been erroneously assigned, in that the proper effective date should have been July 2004, when the appellant's claim for DIC was received by VA.  The RO declared that the November 2004 decision granting DIC had thus involved a clear and unmistakable error and that the corrected effective date of July 2004 would be implemented.  The RO also explained, however, that because the inaccurate date was due to RO error, no overpayment debt would be declared or collected from the appellant for the monthly payments she had already received for the period of time from October 2003 until July 2004.  Although the RO did not directly acknowledge the representative's request for DIC effective as of the month of the Veteran's death, the review as to error in the assignment of the October 2003 effective date would appear to have been triggered by the representative's January 2007 request.  The RO provided notice of this decision to the appellant in May 2007.  We also note that because no overpayment debt was actually collected from the appellant.

The RO issued another decision in August 2007 reiterating that no additional retroactive benefits were payable under law.  The appellant filed a notice of disagreement in September 2007 in which she expressed appreciation for the retroactive grant of service connection for her husband's disease.  However, she noted that no benefits had been authorized for the period of time between March 1996 and August 2004, and requested that such be reconsidered.  After the issuance of a Statement of the Case reflecting original review by a Decision Review Officer in January 2008, she perfected a substantive appeal to the Board in January 2008.  

The appellant's representative has filed written argument noting that the VA was aware of the Veteran's cause of death, "lymphoma" when the death certificate was received in 1996, and that "lymphoma" was an herbicide-presumptive disease at that time.  We construe this statement as an argument that "lymphoma" should be considered as analogous to "non-Hodgkin's lymphoma" which was a disease presumed to have been caused by herbicide exposure at the time of the 1994 denial of service connection.  Although the representative does not make an explicit argument, it would appear that he is asserting the 1996 claim for burial benefits, accompanied by the death certificate, should be considered an informal claim for DIC.

As set forth above, the appellant did not properly appeal or challenge the effective date assigned in the RO's November 2004 grant of DIC.  She did not contact the VA again until approximately twenty months later, in response to the VA-provided Nehmer notice.

In this situation, the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), controls our disposition.  In Rudd, the United States Court of Appeals for Veterans Claims (Court) held that, if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final, and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  In Rudd, the Court explained that there can be no freestanding claim for an earlier effective date and that it was error for the RO and the Board in that case to entertain such a claim.  Rather, the proper course of action would have been to dismiss the appeal.

The facts of the current appeal can be reduced to these essential points.  The appellant did not appeal the effective date of DIC within one year of the notification of the November 2004 grant.  Rather, she raised the question as to the effective date following the expiration of one year.  Thus, her current claim can only be viewed as a freestanding claim for an earlier effective date, which is an impermissible end run around the requirement to challenge such a decision before finality attaches.  As such, the appeal for an effective date for DIC benefits must be dismissed.  Rudd.

In reaching this decision, the Board notes that it does not appear that the appellant has yet filed anything which could reasonably be construed as a motion for CUE in any of the rating actions involved.

Our analysis of this appeal would not be complete, however, without addressing the point raised by the appellant's representative that the 1996 claim for burial benefits should be viewed as an informal claim for DIC, which could have been granted at the time under the law in effect at the time, assuming that "lymphoma" is viewed as analogous to "non-Hodgkin's lymphoma".  

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims--formal and informal--for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

To the extent that the appellant's representative is arguing that the Veteran's VA medical reports showing possible diagnoses of an herbicide-presumptive disease should be interpreted as an informal claim for service connection, the Board notes that this argument is tangential to the matter at hand.  While a report of examination or hospitalization which meets the requirements set forth in 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits under an existing law or under a liberalizing law, if the report relates to a disability which may establish entitlement; by definition, for a medical record to serve as an informal claim for a benefit, the record and the benefit both pertain to the Veteran.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for several specifically-defined reasons which are not applicable here; receipt of a report of a VA examination or hospitalization, private medical or lay evidence, or evidence from state or other institutions, will be accepted as an informal claim for increased benefits.  38 U.S.C.A. §§ 501, 5110(a); 38 C.F.R. § 3.157.  In this case, the appeal involves the Veteran's wife, not the Veteran, and the benefit at issue is DIC, not an increased rating, or a claim to reopen.  We therefore conclude that attempting to interpret VA medical records generated during the Veteran's lifetime, which were only constructively contained in the record, as informal claims for DIC stretches the legal concept of an informal claim beyond any reasonable limits.  

To the extent that the appellant's representative is arguing that the application for burial benefits filed by the funeral home should be construed as an informal claim for DIC, the Board must reject this argument.  Governing regulation provides that a specific claim in the form prescribed by the Secretary (or jointly with the Commissioner of Social Security, as prescribed by 3.153) must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.152.  The same regulation specifically provides that a claim by a surviving spouse for DEIC will also be considered to be a claim for death pension and accrued benefits, and vice versa.  38 C.F.R. § 3.152(b).  When an informal claim consisting of any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant or his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (unable act for herself in a legal sense) may be considered an informal claim.  Such informal claim must identify the benefit sought, however.  38 C.F.R. § 3.155.

In this case, the application for reimbursement of burial benefits submitted by the funeral home simply does not meet the requirements to be considered an informal claim.  The reimbursement claim does not indicate an intent to file for DIC benefits, even upon the most liberal reading; rather it pertains to the expenses incurred for the Veteran's funeral.  It was not filed by any party identified in 38 C.F.R. § 3.155.  The funeral home employee who submitted the claim is not the appellant or her duly authorized representative, or a Member of Congress.  Because there is no indication that the appellant has ever been anything other than sui juris, it cannot be said that the funeral home employee was acting as a next friend on her behalf.  Under the circumstances, for the RO to have construed the claim for burial benefits as an implied assertion of service connection for the cause of the Veteran's death, when in fact, service connection was not in effect for either of the causes of death listed on his death certificate, would have been unreasonable indeed.  We therefore cannot find that the application for burial benefits, or indeed, the mere submission of the Veteran's death certificate, absent some indication from the appellant that she desired to apply for some kind of VA death benefit, constituted an informal claim for DIC benefits.

It therefore appears that authors of the November 2004 decision were correct in granting DIC effective as of October 2003, reflecting the date that CLL was officially added to the list of diseases presumed to have been caused by herbicide exposure.  Although the grant was made under the auspices of Nehmer, the regulations implementing these grants specifically provide that in the circumstances of the appellant's claim, the effective date of her DIC award is to be determined in accordance with the provisions of 38 C.F.R. § 3.114 and 3.400.  38 C.F.R. § 3.816(d).  According to 38 C.F.R. § 3.114(a)(1), when a claim is reviewed at the request of a claimant within one year from the effective date of the VA issue, benefits may be authorized from the effective date of the law or VA issue.  In this case, CLL was added to the herbicide presumptive regulation in October 2003, and the appellant filed her claim for DIC in July 2004, within one year of the effective date of that VA-issued regulatory amendment, so the RO properly awarded her the earlier effective date of October 2003.  It would therefore appear that the later declaration of error in this assignment was incorrect.  However, no harm has accrued to the appellant, as no attempt to declare an overpayment debt was made, and she was allowed to keep the DIC payments for the months between October 2003 and July 2004.  As discussed, entitlement to an earlier effective date is not warranted. 



ORDER

An earlier effective date for the grant of DIC based upon service connection for the cause of the Veteran's death as related to herbicide exposure is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


